Dismissed and Memorandum Opinion filed September 29, 2005








Dismissed and Memorandum Opinion filed September 29,
2005.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00406-CV
____________
 
ENRON
EQUIPMENT PROCUREMENT COMPANY, Appellant/Cross-Appellee
 
V.
 
SIEMENS
WESTINGHOUSE POWER CORPORATION, Appellee/Cross-Appellant
 

 
On Appeal from the 113th District
Court
Harris County, Texas
Trial Court Cause No. 01-44553
 

 
M E M O R A N D U M   O P I N I O N
Both parties have appealed from a judgment signed January 10,
2005.  Enron Equipment Procurement
Corporation has filed for bankruptcy protection in the United States Bankruptcy
Court for the Southern District of New York. 
The parties filed an agreed motion to abate this appeal pending the
bankruptcy court=s review of a settlement agreement between them.  Because a stay is automatically effected by
Section 362(a) of the Bankruptcy Code, we stayed all proceedings in the
appeal.  See Tex. R. App. P. 8.2.




On September 15, 2005, the parties filed an agreed motion to
dismiss their respective appeals because the case has settled.  See Tex.
R. App. P. 42.1.  Attached to the
motion is a sworn copy of the bankruptcy court=s order approving the parties= settlement agreement.  Therefore, the bankruptcy stay is lifted and
the parties= agreed motion to dismiss is
granted.  See Tex. R. App. P. 8.3.  
Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 29, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.